            Case 1:20-cv-07951-AJN Document 24
                                            25 Filed 04/26/21
                                                     04/27/21 Page 1 of 1
                                 Timothy J. Straub
                                 Managing Associate                                                      Dentons US LLP
                                                                                              1221 Avenue of the Americas
                                 timothy.straub@dentons.com                         New York, NY 10020-1089 United States
                                 D +1 212 768 6821

                                                                                ЬЬ Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




April 26, 2021

VIA ECF                                                  4/27/2021

The Honorable Alison J. Nathan
Southern District of New York
United States Courthouse, Thurgood Marshall                                                  7KH&RXUWKHUHE\25'(56WKDWWKLV
40 Foley Square                                                                              PDWWHUEHVWD\HG7KHSDUWLHVDUH
New York, NY 10007                                                                           25'(5('WRVXEPLWDVWDWXVXSGDWH
                                                                                             E\-XQH
                                                                                             6225'(5('
Re:    Paguada v. Altex Electronics, Ltd.: Case No. 20-cv-07951-AJN

Dear Judge Nathan:
                                                                                                                      4/27/2021
We represent defendant Altex Electronics, Ltd. (“Defendant”) in the above-referenced matter. Together
with counsel for plaintiff, we jointly and respectfully move this Court to stay all case deadlines in this
action for forty-five (45) days, from April 26, 2021 to June 10, 2021.

The requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties
will file a stipulation of voluntary dismissal.



                                                      Respectfully submitted,


                                                      /s/ Timothy J. Straub
                                                      Timothy J. Straub



cc:    All counsel of record (by ECF)




118101895
